             Case 2:21-mj-00486-PLM Document 17 Filed 09/09/21 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ21-486
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   SCOTT MATSON,                        )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offenses charged:
15
        1. Possession of Child Pornography
16
     Date of Detention Hearing:    September 9, 2021.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the safety of other persons and the community.
21

22



     DETENTION ORDER
     PAGE -1
             Case 2:21-mj-00486-PLM Document 17 Filed 09/09/21 Page 2 of 3




01           FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02           1.    Defendant was convicted in 2011 of Possession of Depictions of Minors and

03 was sentenced to 14 months of custody and 36 months of community custody. He had

04 approximately ten violations of supervision, including the use of controlled substances and

05 failing to comply with sexual deviancy treatment. On March 16, 2021, agents executed a

06 search warrant at Defendant’s residence and located digital devices that the Complaint in this

07 matter alleges contained child pornography.       At the time of the search, Defendant was

08 interviewed and the Complaint alleges he made a statement that “the urge to look at minors is

09 very strong.” Dkt. 1 at 6. On or about May 21, 2021, an agent delivered a target letter to

10 defendant alerting him that he was subject to charging with federal child pornography crimes.

11 On or about August 31, 2021, a second search warrant was executed at Defendant’s residence,

12 and digital devices were seized that the government alleges contained further images of child

13 pornography.

14           2.    Defendant poses a risk of danger to the community based on his repeated failures

15 to comply with prior court supervision, including notably his failure to comply with sexual

16 deviancy treatment, and his repeated conduct involving the possession of child pornography,

17 including his prior conviction and more recently his possession of child pornography while

18 under notice of a federal criminal investigation for that same conduct. Additionally, there is

19 no appropriate release address because Defendant’s residence is proximate to where children

20 gather.

21           3.    There does not appear to be any condition or combination of conditions that will

22 address the danger to other persons or the community.



     DETENTION ORDER
     PAGE -2
           Case 2:21-mj-00486-PLM Document 17 Filed 09/09/21 Page 3 of 3




01     It is therefore ORDERED:

02     1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

03        General for confinement in a correction facility separate, to the extent practicable, from

04        persons awaiting or serving sentences or being held in custody pending appeal;

05     2. Defendant shall be afforded reasonable opportunity for private consultation with

06        counsel;

07     3. On order of the United States or on request of an attorney for the Government, the person

08        in charge of the corrections facility in which defendant is confined shall deliver the

09        defendant to a United States Marshal for the purpose of an appearance in connection

10        with a court proceeding; and

11     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

12        for the defendant, to the United States Marshal, and to the United State Probation

13        Services Officer.

14     DATED this 9th day of September, 2021.

15

16
                                                        A
                                                        S. KATE VAUGHAN
17                                                      United States Magistrate Judge

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
